Citation Nr: 0608609	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
spondylolysis with spondylolisthesis, L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was granted service connection for spondylolysis, 
L5-S1, by way of a rating decision dated in July 2002.  He 
submitted his current claim for an increased evaluation in 
November 2003.

The veteran was afforded a VA examination in February 2004.  
The veteran's disability evaluation, characterized as 
spondylolysis with spondylolisthesis, L5-S1, was increased to 
20 percent in April 2004.  The veteran has expressed 
disagreement with the disability evaluation.

The veteran submitted VA outpatient records, dated in August 
2004.  The veteran was seen for complaints of back pain.  The 
veteran's range of motion was noted to be decreased in some 
planes from that observed at his February 2004 examination.

The veteran testified at a videoconference hearing in August 
2005.  He said that he experienced paralyzing pain all of the 
time.  He was prescribed Percocet and Flexeril for his pain 
and back spasms.  The veteran noted that his last VA 
examination was in early 2004.  The veteran said that his 
back pain now would go up his back and cause additional pain.  

In light of the VA treatment records reflecting a change in 
the veteran's range of motion, and his testimony regarding a 
worsening of his symptoms, a new examination is required in 
order to fully assess the veteran's current level of 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claims.  The RO should attempt to 
obtain any medical records identified by 
the veteran which have not been secured 
previously.  

2.  After completion of the above action, 
the veteran should be afforded an 
examination to assess his current 
disability status.  Any indicated studies 
and tests deemed necessary by the 
examiner should be accomplished and any 
such results must be included in the 
examination report.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


